DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application 17/368,709 filed on 07/06/2021 in which claim 1 has been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 01/31/2022 in which claim 1 has been canceled while claims 2-21 have been newly added. By this amendment, claims 2-21 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/30/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.c. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
A closer look at the specification in paragraphs [0080] and [0082] reveal that the use of non-transitory is open-ended “may comprise non-transitory machine-readable storage media…”(see paragraph [0082]) which does not exclude transitory signals per say.
Allowable Subject Matter
Claims 2-20 are objected to but are otherwise provisionally allowable over the prior art of record..
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, 
As in claim 2: “…at least one processor in communication with the RF wireless-power transmitter configured to: determine, based in part on data from at least one sensor configured to detect respective location coordinates of a plurality of objects within the at least one transmission field, a first plurality of location coordinates of an object within the at least one transmission field and a second plurality of location coordinates of a wireless-power receiver within the at least one transmission field; in accordance with a determination that an unsafe or prohibited condition would exist near the object in conjunction with transmitting RF wireless power to the wireless-power receiver, select a first set of waveform characteristics to use for transmitting RF wireless power to the wireless-power receiver based on both (i) the first plurality of location coordinates of the object and (ii) the second plurality of location coordinates of the wireless-power receiver; and in accordance with a determination that the unsafe or prohibited condition would not exist near the object due to transmitting RF wireless power to the wireless-power receiver, select a second set of waveform characteristics, distinct from the first set of waveform characteristics, to use for RF wireless power transmission to the wireless-power receiver based on the second plurality of location coordinates of the wireless-power receiver and not based on the first plurality of location coordinates of the object”.
As in claim 20: “…at least one processor and memory, the memory comprising instructions which, when executed by the at least one processor, cause the wireless power transmitter to: determine, according to data from at least one sensor configured to detect respective location coordinates of a plurality of objects within the at least one transmission field, a first plurality of location coordinates of an object within the at least one transmission field and a second plurality of location coordinates of a wireless-power receiver within the at least one transmission field; in accordance with a determination that an unsafe or prohibited condition would exist near the object in conjunction with transmitting RF wireless power to the wireless-power receiver, select a first set of waveform characteristics to use for transmitting RF wireless power to the wireless-power receiver based on both (i) the first plurality of location coordinates of the object and (ii) the second plurality of location coordinates of the wireless-power receiver; and in accordance with a determination that the unsafe or prohibited condition would not exist near the object due to transmitting RF wireless power to the wireless-power receiver, select a second set of waveform characteristics, distinct from the first set of waveform characteristics, to use for transmitting RF wireless power to the wireless-power receiver based on the second plurality of location coordinates of the receiver and not based on the first plurality of location coordinates of the object”.
Claims 3-9 depend either directly or indirectly from claim 2 and therefore are also provisionally allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,362,776 to Low et al., (Low) discloses wireless charging systems and methods.
USPAT 8,781,420 to Schlub et al., (Schlub) discloses the general state of the art regarding adjustable wireless circuitry with antenna-based proximity detector.
US 2013/0281155 to Ogata et al., (Ogata) discloses system, electronic device, and charger.
USPAT 10,476,291 to Rho et al., (Rho) discloses wearable device having flexible battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 27, 2022